Case: 15-14317    Date Filed: 11/29/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14317
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:15-cr-00066-LSC-HGD-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MARCOS ANTONIO BACA-CAMPAS,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (November 29, 2016)

Before MARCUS, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Alison Wallace, appointed counsel for Marcos Baca-Campas in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 15-14317    Date Filed: 11/29/2016   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Baca-Campas’s conviction and sentence are AFFIRMED.




                                         2